Orders of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about June 15, 2007, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s contention that the petitions were pleaded with insufficient particularity to satisfy the requirements of Family Court Act § 614 (1) (c) is unpreserved as it is raised for the first time on appeal (see Matter of Gina Rachel L., 44 AD3d 367 [2007]). Were we to review this argument, we would find that the petitions set forth in sufficient detail the diligent efforts made by the agency to encourage and strengthen the parental relationship.
Clear and convincing evidence supports the findings of permanent neglect (Social Services Law § 384-b [7] [a]). Despite the diligent efforts by the agency, which included providing respondent with referrals to drug abuse treatment centers, assist*469ing her to obtain housing, monitoring her drug abuse problems, and scheduling regular visitation, respondent failed, during the statutorily relevant time period, to satisfactorily complete the requisite programs and remain drug free (see Matter of Tiffany R., 7 AD3d 297 [2004]). While respondent apparently did complete one treatment program, a continuing series of relapses began immediately thereafter, demonstrating that the primary problem that led to the children’s placement has not been ameliorated (see Matter of Jah’lil Dale Emanuel McC., 44 AD3d 547 [2007]). Furthermore, the record demonstrates that respondent’s visitation with the children was sporadic at best (see Matter of Angel P., 44 AD3d 448 [2007]). Concur—Tom, J.P., Saxe, Williams, Catterson and Moskowitz, JJ.